In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, dated May 13, 1968, which dismissed the writ. Judgment affirmed, without costs. We do not reach the question raised in appellant’s brief of the constitutionality of section 218 of the Correction Law, for the reason that that question was not presented in relator’s petition or considered on the hearing at Special Term. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.